Citation Nr: 1704505	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  10-45 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a left hip disability.

3.  Entitlement to service connection for a right hip disability.

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to service connection for a right knee disability.

6.  Entitlement to service connection for arthritis, to include as secondary to low back, bilateral hip and/or bilateral knee disabilities.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to April 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In his November 2010 substantive appeal, the Veteran requested a Board hearing.  However, in a September 2015 statement, the Veteran withdrew that request.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand to this appeal is necessary to afford the Veteran VA examinations to determine the nature and etiology of the disabilities on appeal.

The Veteran has asserted that his low back pain began in service and has submitted many lay statements attesting to his complaints of low back pain since service.  In his October 2008 claim, the Veteran also asserted that he experienced knee injuries in service.  Likewise, the Veteran has asserted that a bilateral hip disability had its onset in service.  This evidence is sufficient to trigger VA's duty to afford the Veteran an examination detailing the nature and etiology of those disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the claim of service connection for arthritis, the Veteran has asserted that arthritis is secondary to a low back, bilateral knee and/or bilateral hip disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). Thus, the Board will defer adjudication of the issue of service connection for arthritis pending development of the other issues on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA examination to assess the etiology of any arthritis, low back, bilateral knee, and bilateral hip disabilities.  The Veteran's VA claims folder should be made available to the examiner for review in conjunction with the examination.

The examiner should address the following:

a) Is it at least as likely as not (50 percent or greater) that any low back disability had its onset in service, or is otherwise related to service?

In addressing this question, the examiner should comment on the Veteran's reports of low back pain since service.

b) Is it at least as likely as not (50 percent or greater) that any bilateral knee disability had its onset in service, or is otherwise related to service?

c) Is it at least as likely as not (50 percent or greater) that any bilateral hip disability had its onset in service, or is otherwise related to service?

d) Is it at least as likely as not (50 percent or greater) that any arthritis was caused by any low back, bilateral knee, or bilateral hip disability?

e) Is it at least as likely as not (50 percent or greater) that any arthritis was aggravated by the any low back, bilateral knee, or bilateral hip disability?

A complete rationale should accompany any opinion provided.

2.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a SSOC and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

